Citation Nr: 0702770	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-01 067	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a disability manifested 
by atrial fibrillation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active service from May 1979 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri by which the RO denied service connection 
for atrial fibrillation.  This issue was previously remanded 
twice for additional development, including for VA 
examinations.  

(The Board notes that the veteran recently wrote to VA from 
an Arizona address, suggesting that his case file may need to 
be forwarded to the Phoenix, Arizona RO.)  


FINDING OF FACT

The veteran does not have a disability manifested by atrial 
fibrillation that is related to his military service.


CONCLUSION OF LAW

The veteran does not have a disability manifested by atrial 
fibrillation that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and March 2004, September 2005, and January and June 2006.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, any 
timing errors have been cured in the process of previous 
remands and RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for a disability 
manifested by atrial fibrillation, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and two supplemental statements of the case (SSOCs) 
reporting the results of its reviews of this claim, and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings or for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured multiple examinations in furtherance of 
his claim.  The Board notes that, on remand, the veteran was 
twice asked to provide any additional evidence he had that 
was related to this claim, including specifically records 
identified earlier by him of Holter monitoring provided by a 
private facility.  The veteran did not respond to those 
requests.  As a result, evidence that might have aided in VA 
examination and in Board adjudication is not of record.  See 
38 C.F.R. § 3.159(c)(1)(i) 92006) (claimants must cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from non-Federal custodians); See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (duty to assist is not a one-way 
street; a veteran cannot passively wait for help where he may 
or should have information essential in obtaining evidence).  
VA has no duty to inform or assist that was unmet.

The veteran's claim is based on one episode of atrial 
fibrillation just prior to retirement from service.  Service 
connection was denied by the RO, which determined that atrial 
fibrillation is a laboratory finding that is not considered 
an actual disabling condition.  The veteran was afforded a VA 
heart examination in March 2004.  The examiner noted the 
veteran's one episode of atrial fibrillation, which the 
examiner noted had spontaneously converted to normal sinus 
rhythm.  The veteran averred that ever since that incident he 
has had symptoms which he believes may be fibrillation.  The 
examiner found the reported symptoms "not very convincing."  

On examination, the examiner's impression was that the 
veteran had mitral valve prolapse, a history of at least one 
episode of atrial fibrillation, and some type of ongoing 
intermittent mild rhythm disturbance which may only be 
premature beats, one of which was heard on examination.  
After this examination, the examiner reviewed the results of 
a Stress Echo test provided by the veteran's private 
treatment facility, Advanced Cardiac Specialists, Gilbert, 
Arizona.  In an addendum, the examiner noted that there was 
no evidence that the atrial fibrillation had recurred, and 
that it was unlikely that it had.  He noted that the mild 
mitral prolapse would not be likely to resolve, and that it 
was still present based on a murmur heard at this 
examination.  Based on the "superb" exercise/work ability 
as seen on the stress test, the examiner opined that it was 
obvious that the mild mitral prolapse was not affecting the 
veterans functionally.

The examiner noted in his report that he was requesting a 
Holter monitor, which, it was said, may or may not 
demonstrate the symptoms the veteran described.  There was no 
indication at the time that any Holter monitoring was 
conducted by the VA Medical Center (VAMC) at which the 
veteran was examined, nor was there any indication that any 
Holter monitoring results were considered by this examiner.  

In a letter dated in May 2005, the veteran contended that his 
single documented episode of atrial fibrillation did not 
spontaneously convert to normal sinus rhythm as noted by the 
March 2004 VA examiner, but converted to normal sinus rhythm 
as a result of medication given to him at the time of his 
brief hospitalization for the event.  The veteran also noted 
in this letter that he had been subject to Holter monitor 
evaluation conducted by Advanced Cardiac Specialists, that 
the monitoring revealed that his irregular heartbeat was 
still evident, and that skipping of heartbeats occurred 
separate from the palpitations as well.  The veteran did not, 
however, provide medical records documenting the Holter 
monitoring from Advanced Cardiac Specialists.  Because the 
Holter monitoring averred by the veteran had not been 
considered by the VA examiner, and because it appeared that 
monitoring had been ordered by the examiner but not 
thereafter considered by him, the Board remanded the case 
again in August 2005.   

On remand, the veteran was afforded another VA heart 
examination given in March 2006 by the same examiner who had 
conducted the March 2004 examination.  The examiner 
acknowledged the veteran's contention that he had been given 
medication at the time he was treated for his single 
documented episode of atrial fibrillation in 2000, and noted 
that the medical record showed that the veteran was given a 
medication, Diltiazem, a calcium channel blocker, at the time 
to control at least the rate.  He noted that the 
echocardiogram that at the time demonstrated mild mitral 
valve prolapse with mild mitral regurgitation, was otherwise 
essentially normal.  The examiner also noted that at the time 
of the veteran's single episode of atrial fibrillation in 
2000, he was already on treatment for hypertension, which, 
this examiner noted, is one of the most common risk factors 
for atrial fibrillation.  

The examiner noted that the veteran's symptoms had not 
changed since the previous examination.  The veteran still 
reported that he felt, on a daily basis, that he had brief 
irregularities of his heartbeat or pulse, as if he had 
skipped a beat.  The examiner noted the results of a June 
2005 privately conducted stress echocardiogram that had been 
added to the record since the previous VA examination.  The 
results of the test were recited, including the finding of 
mild mitral valve prolapse and mild mitral regurgitation.  
The examiner noted that the veteran had no other cardiac 
symptoms.  The veteran reported experiencing no dyspnea, 
orthopnea, nocturnal dyspnea, significant chest pain, or 
edema.  

On objective examination, the examiner found no elevation of 
jugular venous pressure; chest and lungs were normal to 
percussion.  A systolic murmur began well after the first 
heart sound and was maximal toward and at the apex, intensity 
slightly less than was described previously, grade 2/6 
intensity with a rough high-pitched component but no cooing 
component.  There was no diastolic murmur.  Rhythm was 
regular without premature beats.  There was no peripheral 
edema.  

The examiner's impression was that there was no proven nor 
even strong suggestion symptomatically of any recurrence of 
the veteran's single in-service atrial fibrillation.  The 
likely risk factor for the veteran's atrial fibrillation was 
his hypertension, which was said to be well controlled.  
Mitral valve prolapse remained mild as assessed by 
echocardiogram.  The examiner concluded that the veteran 
demonstrated borderline left ventricular function, which was 
thought to be likely related to his hypertension.  
Symptomatically, the veteran had not had any cardiac symptoms 
other than those questionable symptoms of arrhythmia.  

The examiner ordered additional testing, including event 
monitoring and exercise technetium study.  In an addendum to 
the examination report, he noted that the event monitoring 
showed no atrial fibrillation.  There were frequent SV 
ectopics and occasional premature ventricular complexes.  The 
exercise technetium study showed the veteran achieved 13 
METs; there were some interior ST changes.  Imaging showed 
small fixed anterior apical defect vs. attenuation artifact.  
The examiner concluded that there was no proven cardiac 
disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no medical evidence of a current heart 
disability that is manifested by atrial fibrillation.  
Without evidence of the claimed disability, the analysis ends 
and service connection must be denied.  Nevertheless, the 
Board notes in passing that, even though there was a single 
in-service event documented, that has nowhere been determined 
to be a chronic disability that causes atrial fibrillation.  

The veteran contends that he has a current heart disability 
causing atrial fibrillation that is attributable to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical diagnoses or opinion as to the etiology of 
his claimed symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the 
veteran's own assertions that he has a current heart 
disability manifested by atrial fibrillation have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a heart disability manifested by atrial 
fibrillation that is traceable to disease or injury incurred 
in or aggravated during active military service.


ORDER

Entitlement to service connection for a disability manifested 
by atrial fibrillation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


